            Case 5:17-cv-07232-BLF Document 147-1 Filed 09/24/19 Page 1 of 2


     Jahan C. Sagafi (Cal. Bar No. 224887)             P. David Lopez (pro hac vice)
 1   OUTTEN & GOLDEN LLP                               Peter Romer-Friedman (pro hac vice)
 2   One California Street, 12th Floor                 Pooja Shethji (pro hac vice)
     San Francisco, CA 94111                           OUTTEN & GOLDEN LLP
 3   Telephone: (415) 638-8800                         601 Massachusetts Ave. NW
     Facsimile: (415) 638-8810                         Second Floor West
 4   E-mail: jsagafi@outtengolden.com                  Washington, DC 20001
                                                       Telephone: (202) 847-4400
 5                                                     Facsimile: (646) 952-9114
 6                                                     E-mail: pdl@outtengolden.com
                                                       E-mail: prf@outtengolden.com
 7   Patricia Shea (pro hac vice)                      E-mail: pshethji@outtengolden.com
     Katherine A. Roe (pro hac vice)
 8   COMMUNICATIONS WORKERS                            Adam T. Klein (pro hac vice)
     OF AMERICA                                        OUTTEN & GOLDEN LLP
 9   501 3rd Street, N.W.                              685 Third Avenue, 25th Floor
10   Washington, DC 20001                              New York, NY 10017
     Telephone: (202) 434-1100                         Telephone: (212) 245-1000
11   E-mail: pats@cwa-union.org                        Facsimile: (646) 509-2060
     E-mail: aroe@cwa-union.org                        E-mail: atk@outtengolden.com
12
     Attorneys for Plaintiffs and the Proposed Plaintiff Class and Collective
13
14
15                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
16                                    SAN JOSE DIVISION
17   COMMUNICATIONS WORKERS OF                            Case No. 17-cv-07232-BLF
     AMERICA, LINDA BRADLEY, MAURICE
18
     ANSCOMBE, LURA CALLAHAN,
     RICHARD HAYNIE, and others similarly                 DECLARATION OF PETER ROMER-
19                                                        FRIEDMAN IN SUPPORT OF
     situated,                                            PLAINTIFFS’ OPPOSITION TO
20                                                        DEFENDANTS’ MOTION TO
                   Plaintiffs,                            DISMISS
21
            v.                                            Date: January 16, 2020
22                                                        Time: 9:00 a.m.
     T-MOBILE US, INC., and AMAZON.COM,                   Courtroom: San Jose Courthouse, Rm 3
23   INC.,                                                Judge: Hon. Beth L. Freeman

24                 Defendants.
25
26
27
28
                                           DECLARATION OF PETER-ROMER FRIEDMAN IN SUPPORT OF
                                        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                         CASE NO. 17-cv-07232-BLF
              Case 5:17-cv-07232-BLF Document 147-1 Filed 09/24/19 Page 2 of 2



 1          I, Peter Romer-Friedman, declare:

 2          1.       I am Counsel at the firm of Outten & Golden LLP in Washington, D.C. I am admitted

 3 pro hac vice to practice before this Court. I am one of the lawyers primarily responsible for prosecuting
 4 Plaintiffs’ claims in this action. I make these statements based on personal knowledge and would so
 5 testify if called as a witness at trial.
 6          2.       Attached to this Declaration as Exhibit 1 is a true and correct copy of the Statement of

 7 Interest of the United States in National Fair Housing Alliance v. Facebook, Inc., No. 18 Civ. 2689
 8 (S.D.N.Y. Aug. 17, 2018) (ECF No. 48).
 9           3.      Attached to this Declaration as Exhibit 2 is a true and correct copy of the U.S.

10 Department of Housing and Urban Development’s Charge of Discrimination against Facebook, Inc.,
11 FHEO No. 01-18-0323-8 (Mar. 28, 2019),
12 https://www.hud.gov/sites/dfiles/Main/documents/HUD_v_Facebook.pdf.
13           4.      Attached to this Declaration as Exhibit 3 are true and correct copies of Charges of

14 Discrimination filed by Linda Bradley with the U.S. Equal Employment Opportunity Commission
15 (“EEOC”) against Capital One Financial Corporation, DriveTime Automotive Group Inc., Edward D.
16 Jones & Co., L.P., Enterprise Holdings, Inc., Nebraska Furniture Mart, Inc., Renewal by Andersen LLC,
17 and Sandhills Publishing Company, as well as the corresponding Letters of Determination issued by the
18 EEOC. The factual and legal allegations in these charges are identical to the allegations made by other
19 complainants represented by Outten & Golden LLP—including the Communications Workers of
20 America—in Charges of Discrimination that were concurrently filed with the EEOC against the same
21 seven respondents identified above. Personal identifying information contained in the Charges and
22 Letters of Determination has been redacted.
23           I declare, under penalty of perjury, under 28 U.S.C. § 1746 and the laws of the State of

24 California, that the foregoing is true and correct.
25          Executed on September 24, 2019 at Washington, D.C.

26                                                   /s/ Peter Romer-Friedman
                                                        Peter Romer-Friedman
27
28
                                                 DECLARATION OF PETER-ROMER FRIEDMAN IN SUPPORT OF
                                              PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                               CASE NO. 17-cv-07232-BLF
